
	
		I
		111th CONGRESS
		2d Session
		H. R. 5043
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Cohen (for
			 himself and Mr. Davis of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code to modify the
		  dischargeability of debts for certain educational payments and
		  loans.
	
	
		1.Short titleThis Act may be cited as the
			 Private Student Loan Bankruptcy
			 Fairness Act of 2010.
		2.Exceptions to
			 dischargeSection 523(a)(8) of
			 title 11, United States Code, is amended—
			(1)by striking
			 subparagraph (B), and
			(2)in subparagraph (A)—
				(A)in clause
			 (i)—
					(i)by striking (i), and
					(ii)by
			 inserting any program for which substantially all of the funds are
			 provided by a after unit or, and
					(B)in clause (ii)—
					(i)by
			 striking (ii) and inserting (B), and
					(ii)by striking or at the
			 end.
					3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			
